Citation Nr: 1438856	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-17 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastroesophageal reflux disease.

5.  Entitlement to an evaluation in excess of 10 percent for post-concussive headaches with migrainous features and photosensitivity.

6.  Entitlement to a compensable evaluation for posttraumatic stress disorder, prior to September 23, 2011.

7.  Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder, since September 23, 2011.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to December 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The appeal is REMANDED to the RO.


REMAND

On his substantive appeal, filed in June 2011, the Veteran requested a video conference hearing before the Board.  This hearing has not been scheduled and a withdrawal of this request is not found in the record.

Accordingly, the case is remanded for the following action:  

Schedule the Veteran for a video conference hearing before the Board, according to the date of his original request for such a hearing.

No action is required by the Veteran until he receives further notice; however, he 
may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




